DETAILED ACTION                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV, claim 28, in the reply filed on 8/3/22 is acknowledged.

Information Disclosure Statement
It is noted that Applicant has not provided a single reference believed to be the closest to the instant invention or at least pertinent to the invention:
“In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56. The provisions of 37 CFR 1.97 and 37 CFR 1.98 provide a mechanism by which patent applicants may comply with the duty of disclosure provided in 37 CFR 1.56. Applicants and other individuals substantively involved with the preparation and/or prosecution of the patent application also may want the Office to consider information for a variety of other reasons; e.g., to make sure that the examiner has an opportunity to consider the same information that was considered by these individuals, or by another patent office in a counterpart or related patent application filed in another country.” See MPEP 609 [R-07.2015].
In response to this Office Action, Applicant is, therefore, asked to provide references that are believed to be the closest to the instant invention or at least pertinent to the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (“Coextruding Packaging Films With Foamed Layers”, Macro Engineering and Technology, Inc., 2015, http://www.macroeng.com/coextruding-packaging-films-with-foamed-layers.php ).
	LEE discloses (see entire document) to process multiple melt polymeric streams in extruders [reading on a first and a second fluid streams of polymeric materials], coextruding the streams through an annular die (1st paragraph under Pressure and Temperature Control) to form a multilayer film, wherein a supercritical blowing agent (figure 4; 1st paragraph under “Recent Machinery Developments) is introduced into the melt streams, and wherein polyolefin, such as polypropylene, is disclosed as an example of a polymer stream (3rd paragraph under Chemical and Physical Blowing agents).
	LEE discloses polypropylene as a polyolefin example, failing to teach the claimed polyethylene. However, In accordance to MPEP 2144.09, the structural analogues/ homologues or structures that have very close structural similarities are prima facie obvious in the absence of showing unexpected results. Moreover, one of ordinary skill in the art would have known to use polyethylene and polypropylene as  interchangeable polyolefins with reasonable expectation of success, since LEE discloses polyolefin in general, thus showing to be open to any polyolefin, and since it has been held that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   
	Regarding the claimed smoothness property, there is no reason to believe that LEE’s multilayer film does not have the claimed smoothness since LEE’s process is substantially identical to the claimed process of making the multiplayer film by coextruding fluid polyolefin streams through an annular die, wherein a supercritical blowing agent is introduced into the fluid stream. Alternatively and additionally, it would have been obvious to one of ordinary skill in the art to have varied the process parameters through routine experimentation and have thus arrived at any desired smoothness for its intended use, since LEE discloses that there are many factors in producing the desired multilayered film, including materials, densities, cell size and configurations, machinery considerations, cell nucleating agents, optimization of processing variables to ensure the viscosity of each layer and setting of melt temperatures to prevent interface distortion, material formulation and foam process control, etc. (entire document and Conclusion).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over PERICK (US 2016/0059515).
	PERICK discloses (see entire document) a process of making a coextruded multilayer polyethylene blown film, comprising at least one foamed polyethylene layer and one or more unfoamed polymer layers [reading on the claimed first and/or second stream having the blowing agent] (abstract, [0001], [0021], [0022], [0038], [0041], claims 1 and 15). The supercritical propellant, such as CO2 or N2 [i.e. supercritical physical blowing agent], is added to the molten plastic in the extruder ([0012], [0014]).

	Regarding the claimed annular die, although PERICK does not explicitly teach an annular die, PERICK broadly discloses a coextrusion die ([0024] [thus leaving it open to any type of die], and discloses that the die can be a cone or straight or can be narrowing at the end, such as in the MuCell method, in order to keep the pressure high during extrusion and to drop suddenly only as it emerges from the extrusion die, so as to from cells or pores that are as uniform and as fine as possible, but not to make the die too narrow so as not to cause irregularities in the structure of the layers ([0015], [0019], [0074]). Thus, a cone die is deemed to read on the claimed annular die, since a cone is annular. Moreover, since PERICK uses the MuCell method and MuCell is the present inventor, one can assume that PERICK’s die is annular so as to follow the MuCell method. Alternatively, it would have been obvious to one of ordinary skill in the art to have used the desired die, such as the claimed annular die, since PERICK discloses that the die can be varied depending on the desired results.

	Regarding the claimed Sheffield smoothness test, PERICK discloses: 
	that the coextruded PE blown film has less undulation and roughness on the surface compared to known coextruded foamed blown film ([0021], [0025]) [thus implying a smooth surface];
	 that smoothness of the surface occurs immediately ([0027]) [thus implying a low Sheffield smoothness value if one where to measure it according to TAPPU T 538]; 
	that a refrectometer value according to DIN 67530 is less than 40, particularly between 1 and 3 ([0047]) [thus inferring a smooth surface];
	that the ratio of the mass flow rate between the layers makes it possible to form films with relatively uniform, level and smooth surfaces ([0031]-[0033]) [thus implying a low Sheffield smoothness value if one where to measure it according to TAPPU T 538];
	that for applications such as label film, especially smooth surface is desired ([0068]) [thus disclosing a smooth surface with low Sheffield smoothness value if one where to measure it according to TAPPU T 538];
	that the melt mass-flow rate influences the smoothness of the film ([0037]) [thus motivating one to vary the melt flow rate through routine experimentation to achieve the desired smoothness]; 
	that the thickness of the film and addition of different types of fillers can be varied to increase or decrease the desired roughness or smoothness of the film ([0054]-[0060]) [thus motivating one to vary the type and quantity of propellant through routine experimentation to achieve the desired smoothness];
	that the physical characteristics of the coextruded film is influenced by the foaming of the film layer ([0005]) [thus motivating one to vary the foaming through routine experimentation];
	that the mechanical characteristics can be adjusted over a wide range using various types of polyethylene ([0038]-[0040]) [thus motivating one to vary the type of polyethylene through routine experimentation];
	that the type and quantity of propellant can be varied to achieve the desired mechanical characteristics, stiffness and tear resistance ([0035], [0036]) [thus motivating one to vary the type and quantity of propellant through routine experimentation];
	that foamed films have especially uniform and good mechanical characteristics when formed by the MuCell method using the proper extruders and that PERICK’s polyethylene coextruded foamed film is made following the described MuCell method ([0013], [0019], [0034]). 
	Given that PERICK discloses a stated purpose of making a film having surface  smoothness and given that PERICK follows the MuCell method and MuCell is the instant Applicant, it would follow that PERICK’s process necessarily achieves the claimed smoothness if one were to measure it as a Sheffield smoothness according to TAPPIU T 538.
	Alternatively and/or additionally, it would have been it would have been obvious to one of ordinary skill in the art to have varied the process parameters through routine experimentation and have thus arrived at any desired smoothness for its intended use, such as the disclosed packaging, label film, textile, closure label, or paper replacement ([0068]-[0071]), since PERICK discloses the stated purpose of achieving a smooth film and with low refrectometer values, and that  the melt mass-flow rate, the ratio of the mass flow rate between the layers, the foaming of the film layer, the type and quantity of propellant and fillers, the thickness of the film and the types of polyethylene used can be varied to achieve the desired mechanical characteristics, stiffness, tear resistance and smoothness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over PERICK (US 2016/0059515) in view of LEE (“Coextruding Packaging Films With Foamed Layers”, Macro Engineering and Technology, Inc., 2015, http://www.macroeng.com/coextruding-packaging-films-with-foamed-layers.php ).
PERICK’s and LEE’s disclosures are discussed above and are incorporated herein by reference.
PERICK discloses an extruder die in general; a conical die and a MuCell process, both of which implies an annular die; and discloses to vary the shape of the die in order to keep the pressure high during extrusion and to drop suddenly only as it emerges from the extrusion die, so as to from cells or pores that are as uniform and as fine as possible, but not to make the die too narrow so as not to cause irregularities in the structure of the layers; but does not explicitly teach an annular die. However, in addition to the rejection above, it would have been obvious to one of ordinary skill in the art to have used LEE’s annular die in PERICK’s process since PERICK discloses an extruder die in general, thus showing to be open to any die, discloses conical die and MuCell process, and discloses to vary the shape of the die for the desired results, while LEE teaches that an annular die is used to successfully make a multilayered foamed film comprising polyolefin and CO2 or N2 blowing agent, by coextruding fluid polymeric streams and blowing agent through a die, as taught by both references.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (“Coextruding Packaging Films With Foamed Layers”, Macro Engineering and Technology, Inc., 2015, http://www.macroeng.com/coextruding-packaging-films-with-foamed-layers.php ) in view of PERICK (US 2016/0059515).
LEE’s and PERICK’s disclosures are discussed above and are incorporated herein by reference.
LEE discloses polyolefin in general and polypropylene as an example, failing to explicitly teach polyethylene. However, in addition to the rejection above, it would have been obvious to one of ordinary skill in the art to have used PERICK’s polyethylene in LEE’s process since LEE discloses polyolefin in general, thus showing to be open to any polyolefin, while PERICK discloses that polyethylene and also polypropylene ([0043]) can be used in making a multilayered foamed film comprising polyolefin and CO2 or N2 blowing agent, by coextruding fluid polymeric streams and blowing agent through a die, as taught by both references.
	LEE is silent regarding the smoothness of the film. However, in addition to the rejection above, it would have been obvious to one of ordinary skill in the art to have made LEE’s film smooth as taught by PERICK if one desires a smooth surface, since  PERICK discloses that smoothness is desired depending on the application, such as label film wherein especially smooth surface is desired as opposed to packaging or textile, and which is achieved by varying the process parameters including the melt mass-flow rate, the ratio of the mass flow rate between the layers, the foaming of the film layer, the type and quantity of propellant and fillers, the thickness of the film and the types of polyethylene used; and, likewise, LEE discloses that there are many factors in producing the desired multilayered film, including materials, densities, cell size and configurations, machinery considerations, cell nucleating agents, optimization of processing variables to ensure the viscosity of each layer and setting of melt temperatures to prevent interface distortion, material formulation and foam process control; and have thus arrived at the claimed smoothness value of less than 100.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765